 Case 1:20-cr-00087-RPK Document 50 Filed 01/27/21 Page 1 of 1 PageID #: 264

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
ADW                                               271 Cadman Plaza East
F. #2020R00142                                    Brooklyn, New York 11201


                                                  January 27, 2021

By ECF

The Honorable Rachel P. Kovner
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Keith Levy
                     Criminal Docket No. 20-87 (RPK)

Dear Judge Kovner:

              The parties in the above-captioned case are currently scheduled to appear for a
telephonic conference on February 8, 2021 at 9:00 a.m. Due to limitations on the number of
court appearances via telephone for inmates at the Metropolitan Detention Center (“MDC”)
each day, the MDC cannot accommodate the defendant’s telephonic appearance on this date.
Following consultation with defense counsel, the government respectfully requests that the
Court reschedule the status conference for February 12, 2021 at 9:00 a.m. or another date
convenient for the Court.

                                                  Respectfully submitted,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                           By:     /s/ Andrew Wang
                                                  Andrew Wang
                                                  Assistant U.S. Attorney
                                                  (718) 254-6311

cc:    Clerk of the Court (RPK)
       Defense Counsel (by email)
